Citation Nr: 0526230	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  97-29 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from November 1941 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board remanded the issue on appeal to the RO in May 1999 
and November 2003 for additional development.


FINDINGS OF FACT

1.  The veteran died in October 1995.  The immediate cause of 
death was listed as cardiac arrest and the underlying causes 
were identified as shock, myocardial infarction, and ruptured 
abdominal aortic aneurism.  

2.  Competent medical evidence shows that the veteran 
developed nicotine dependence while he was in service.

3.  Competent medical evidence indicates that nicotine 
dependence was a primary risk factor in the cause of the 
veteran's heart disease and myocardial infarctions.


CONCLUSIONS OF LAW

1.  Nicotine dependence was incurred in service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1997).

2.  Myocardial infarction was the result of the veteran's 
service-connected nicotine dependence; service connection is 
warranted for the veteran's cause of death.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that service connection for the cause 
of the veteran's death is warranted, to include on the basis 
that his death was related to in-service smoking.  The 
determination of the merits of the claim must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
contributory cause of death is inherently one that is not 
related to the principal cause of death.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312 (c)(1).

In addition, there are primary causes of death that by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions.  In such 
cases, there is for consideration whether there is a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have had a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Prior to his death, the veteran was service connected for 
nonunion, carponavicular, right wrist, with degenerative 
changes (evaluated as 10 percent disabling); anxiety reaction 
(evaluated as 10 percent disabling); and carpal tunnel 
syndrome, right, postoperative (evaluated as 10 percent 
disabling).

In claims involving entitlement to service connection for the 
cause of a veteran's death and in situations in which service 
connection had not been established for the fatal disability 
prior to death, an initial area of inquiry is whether the 
veteran's fatal disorder had been incurred in or aggravated 
in service; that is, whether that fatal disorder should have 
been service connected.  See 38 C.F.R. § 3.312.  With respect 
to the appellant's specific contentions, it must be observed 
that legislation enacted in 1998 prohibits service connection 
for a disability first manifested after service (or after an 
applicable presumptive period) on the basis that it resulted 
from disease attributable to the use of tobacco products by a 
veteran during service.  38 U.S.C.A. § 1103 (West 2002).  
Nevertheless, this statute only applies to claims filed after 
June 9, 1998.  As the instant claim was filed in June 1997 
and the appellant specifically raised smoking as a cause in 
connection with this claim, it must be considered under the 
law that existed prior to June 9, 1998.

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated during service.  38 U.S.C.A. § 1110.  Furthermore, 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, 38 C.F.R. § 3.310(a) provides, in pertinent 
part, that, "[d]isability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected."  The disabling condition stemming from 
the service-connected disease or injury is referred to in the 
regulation as a "secondary condition."  Where a claimant 
can establish that a disease or injury resulting in 
disability or death was a direct result of tobacco use during 
service, service connection may be established without 
reference to section 3.310(a).  On the other hand, where the 
evidence indicates a likelihood that a veteran's disabling 
illness had its origin in tobacco use subsequent to service, 
but the veteran developed a nicotine dependence during 
service which led to continued tobacco use after service, the 
issue then becomes whether the illness may be considered 
secondary to the service-incurred nicotine dependence and 
resulting disability or death may be service connected on 
that basis pursuant to section 3.310(a).  See VAOPGCPREC 19-
97 (May 13, 1997).

In the instant case, the appellant claims that, although she 
did not know the veteran until after World War II, she has 
been told that he started smoking during his period of 
military service.  

The veteran's service medical records reflect that he was 
characterized as a "heavy smoker" and he smoked one pack 
per day.  There is no evidence to suggest that the veteran 
used tobacco products prior to entering service.  

Post service medical records reflect that the veteran 
experienced three myocardial infarctions during his lifetime, 
in 1962, 1964, and 1980.  These records also include an April 
1992 report of VA hospitalization which notes that the 
veteran had stopped smoking thirty years previously.  

The certificate of death reflects that the veteran died in 
October 1995.  The immediate cause of death was cardiac 
arrest and the underlying causes of death were identified as 
myocardial infarction and ruptured abdominal aortic aneurism.  
An autopsy was not performed.  Significantly, it is noted 
that tobacco use probably contributed to the veteran's death.  

A February 2002 VA medical opinion includes the conclusion 
that it is likely that the smoking had an indirect effect in 
the form of aggravation of chronic atherosclerosis and 
possible occurrence of myocardial infarction and cardiac 
arrest on a long term basis.  Similarly, a December 2004 VA 
medical opinion includes the statement that, in this regard, 
the physician providing this opinion agrees completely with 
the February 2002 opinion.  

In addition, an August 2005 opinion provided by a physician 
serving as medical consultant to the appellant's accredited 
representative includes the finding that, inasmuch as the 
veteran had a history of smoking during service and suffered 
several myocardial infarctions prior to his fatal myocardial 
infarction, tobacco abuse would have been a contributing 
factor to his first myocardial infarction which in turn would 
have placed him at risk for subsequent myocardial 
infarctions.  Therefore, the physician concluded that it is 
more likely than not that the veteran's in service tobacco 
abuse resulted in cardiovascular disease that manifested in a 
myocardial infarction, which in turn placed him at greater 
risk of future events that subsequently caused his demise.  

Based upon the evidence of record, to include the certificate 
of death as well as the VA and private medical opinions, the 
Board finds that heavy smoking during service was not the 
immediate or underlying cause of death.  The Board further 
finds that tobacco use did not substantially contribute to 
the veteran's death.  

However, it remains for consideration whether the veteran's 
heavy smoking during military service combined to cause 
death; or that it aided or lent assistance to the production 
of death.

As noted above, tobacco use is listed on the death 
certificate as probably contributing to the veteran's death.  
The Board also notes that the medical opinions of record, VA 
and private, conclude that it is likely that smoking resulted 
in or aggravated the veteran's cardiovascular disease which 
resulted in his death.  As tobacco use has been found to have 
likely aggravated the veteran's cardiovascular disease, it 
cannot be ruled out as having aided or lent assistance to the 
production of death.  While the evidence is not 
overwhelmingly in favor of the finding that heavy smoking 
during service aided or lent assistance to causing the 
veteran's death, the evidence suggests that tobacco use 
probably contributed to death.  

The evidentiary record in the present case leaves much to be 
desired in terms of clear medical findings and the VA 
opinions regarding the role of tobacco use in the veteran's 
death contains some equivocal language.  Nevertheless, the 
record shows that the veteran was a heavy smoker during 
service, ceased smoking thirty years prior to his death, and 
smoking probably contributed to his demise.  Accordingly, the 
Board finds that it is at least as likely as not that heavy 
smoking during military service aided or lent assistance to 
the production of death.

The Board acknowledges that the veteran's claim for service 
connection for a heart condition was denied during his 
lifetime.  However, the cause of death claim advanced by the 
appellant is to be reviewed de novo and the prior denials do 
not affect the appellant's ability to advance her claim.  In 
the present case, a number of items of medical evidence have 
been added to the record.  For the reasons set forth above, 
and resolving reasonable doubt in favor of the appellant, the 
Board finds that the record as it now stands allows for a 
grant of service connection for the cause of the veteran's 
death.  





ORDER

Service connection for the cause of the veteran's death is 
warranted.  The appeal is granted. 




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


